DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Gaskey Reg. No. 37, 139 on December 29, 2021.
The application has been amended as follows: 
1-24.	(Cancelled)

25. 	(Currently Amended) A user device, comprising:
	a camera configured to capture an image;
	a communication module configured to broadcast a request signal within a selected range of the user device, the request signal being configured to be received by other user devices within the range, the request signal including a request for facial data;
	the communication module being further configured to receive a response in a peer-to-peer manner from at least one other user device in the range that received the request signal, the response including facial data corresponding to a user of the at least one other user device; and
	a processor configured to perform facial recognition on the image using the facial data of the response received from the at least one other user device to identify a match between the facial data of the response and facial data from the image, the processor being configured to associate an identified match with the response from the at least one other user device that includes the facial data resulting in the match,
	wherein the processor is configured to cause the communication module in the peer-to-peer manner based upon the processor identifying the match. 

26. 	(Currently Amended) The user device of claim 25, wherein the communication module is configured to receive the response and transmit the image by communicating directly with the at least one other user device

27.	(Previously Presented) The user device of claim 25, wherein the processor is configured to store the facial data of the response for a predetermined time period within memory associated with the processor.

28.	(Previously Presented) The user device of claim 27, wherein 
	the camera is configured to capture a second image;
	the processor is configured to perform facial recognition using the facial data stored within the memory to identify a match between the facial data stored in the memory and facial data from the second image.

29.	(Previously Presented) The user device of claim 27, wherein the predetermined time period is associated with an event and the processor is configured to delete the facial data from the memory based on a conclusion of the event.
		
30.	(Previously Presented) The user device of claim 25, wherein the processor is configured to discard the facial data of the response subsequent to identifying the match.

31.	(Previously Presented) The user device of claim 25, wherein the communication module is configured to broadcast the request signal using at least one of a Bluetooth, Near Field Communication (NFC) or Wi-Fi communication protocol.  

32.	(Previously Presented) The user device of claim 25, wherein the processor is configured to cause the communication module to broadcast the request signal based on the camera capturing the image or prior to the camera capturing the image.


	the communication module is configured to receive a plurality of responses, each of the received responses being from a different user device within the range, each of the received responses including corresponding facial data; and
	the processor is configured to perform the facial recognition using the corresponding facial data of each of the plurality of responses and the facial data from the image to identify a plurality of matches.
34.	(Currently Amended) The user device of claim 33, wherein
	the processor is configured to associate each of the plurality of matches with the one of the plurality of responses including the corresponding facial data resulting in the match; and
	the processor is configured to cause the communication module to send the image to each different user device that provided one of the plurality of responses resulting in one of the plurality of matches.
 
35. 	(Previously Presented) A method, comprising:
	capturing an image using a camera of a first user device;
	broadcasting a request signal from a communication module of the first user device within a range of the first user device, the request signal being configured to be received by at least one second user device within the range, the request signal including a request for facial data;
	receiving a response in a peer-to-peer manner, by the communication module of the first user device, from the at least one second user device in the range that received the request signal, the response including facial data corresponding to a user of the at least one second user device; 
	using a processor of the first user device to perform facial recognition on the image using the facial data of the response received from the at least one second user device to identify a match between the facial data of the response and facial data from the image;
	using the processor to associate an identified match with the response from the at least one second user device that includes the facial data resulting in the match; and
	using the processor to cause the communication module to send in the peer-to-peer manner based upon the processor identifying the match.

36. 	(Currently Amended) The method of claim 35, wherein the receiving and the sending each comprise communicating directly between the first user device and the second user device

37.	(Previously Presented) The method of claim 35, comprising storing the facial data of the response for a predetermined time period within memory associated with the processor.
38.	(Previously Presented) The method of claim 37, comprising 
	capturing a second image using the camera of the first user device; and
	using the processor of the first user device to perform facial recognition using the facial data stored within the memory to identify a match between the facial data stored in the memory and facial data from the second image.

39.	(Previously Presented) The method of claim 37, wherein the predetermined time period is associated with an event and the method includes deleting the facial data of the response from the memory based on a conclusion of the event.
		
40.	(Previously Presented) The method of claim 35, comprising deleting the facial data of the response from the first user device subsequent to identifying the match.

41.	(Previously Presented) The method of claim 35, wherein broadcasting the request signal comprises using at least one of a Bluetooth, Near Field Communication (NFC) or Wi-Fi communication protocol.  



43.	(Currently Amended) The method of claim 35, comprising
	receiving a plurality of responses, each of the received responses being from a different second user device within the range, each of the received responses including corresponding facial data; and
	using the processor of the first user device to perform the facial recognition using the corresponding facial data of each of the plurality of responses and the facial data from the image to identify a plurality of matches.


	using the processor of the first user device to associate each of the plurality of matches with the one of the plurality of responses including the corresponding facial data resulting in the match; and
	sending the image to each of the different second user devices that provided theone of the plurality of responses including the corresponding facial data resulting in one of the plurality of matches.

45. 	(Currently Amended) A non-transitory storage medium containing computer-executable instructions that, when executed by at least one processor of a user device, cause the at least one processor to:
	cause a communication module of the user device to broadcast a request signal within a range of the user device, the request signal being configured to be received by other user devices within the range, the request signal including a request for facial data;
	perform facial recognition on an image captured by a camera of the user device using facial data of a response received in a peer-to-peer manner from at least one other user device in the range to identify a match between the facial data of the response and facial data from the image, wherein the facial data of the response corresponds to a user of the at least one other user device; 	associate an identified match with the response from the at least one other user device that includes the facial data resulting in the match and
	cause the communication module of the user device to transmit the image in the peer-to-peer manner to the at least one other user device based upon the processor identifying the match.

46. 	(Previously Presented) The non-transitory storage medium of claim 45, wherein 
	the instructions cause the at least one processor to store the facial data of the response in a memory of the user device; and
	when the camera captures a second image, the instructions cause the at least one processor to perform facial recognition using the facial data stored within the 

47.	(Previously Presented) The non-transitory storage medium of claim 45, wherein, when the communication module receives a plurality of responses, each of the received responses being from a different user device within the range, each of the received responses including corresponding facial data, the instructions cause the at least one processor to perform the facial recognition using the corresponding facial data of each of the responses and the facial data from the image to identify a plurality of matches.

48.	(Currently Amended) The non-transitory storage medium of claim 47, wherein the instructions cause the at least one processor 
	to associate any identified match with the one of the plurality of responses including the corresponding facial data resulting in the match; and
	cause the communication module to send the image to the one of the different userdevices that provided the response including the corresponding facial data.


Allowable Subject Matter

Claims  25-48 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 12/06/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Lee et al. Pub. No. US 20140055553 A1 - Connecting to an Onscreen Entity
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647